Citation Nr: 1623769	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  09-11 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel
INTRODUCTION

The Veteran served on active duty from August 1975 to August 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  

These matters have been previously remanded by the Board in June 2010, June 2014, and November 2015.

The Veteran testified before a Veterans Law Judge (VLJ) who is no longer employed by the Board in April 2010, and testified before the undersigned VLJ at a hearing in June 2015.  Transcripts of both hearings are of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claims on appeal were last remanded by the Board in November 2015, at which time supplemental medical opinions were sought in this case.  On remand, VA medical opinions were obtained in December 2015.  In reviewing the Veteran's claims file, his VA medical records in particular, the examiner noted that the Veteran had a lumbar spine x-ray done on November 10, 1998 and the report of this study mentioned the findings were similar to what was seen with an earlier examination that was done on June 21, 1989; the examiner stated no report of an x-ray that was reportedly done on June 21, 1989 was found.

Indeed, the earliest VA treatment records associated with the Veteran's claims file are those from VA Medical Center (VAMC) in Cheyenne, Wyoming dated January 1997.  In this regard, in January 2016, the Veteran submitted VA Form 21-4142 (General Release For Medical Provider Information to the VA), on which he indicated that he has been treated at the VAMC in Dallas, Texas from January 1980 to June 1988 and at the VAMCs in Cheyenne, Wyoming and Denver, Colorado from June 1988 to the present.  The record reflects that the RO subsequently requested the Veteran's outstanding VA treatment records from the VA Private Medical Records Retrieval Center in Virginia Beach, Virginia but in January 2016, that facility rejected the request stating that "Provider list is non-private."  It is not clear why the RO requested these records from the VA Private Medical Records Retrieval Center when the records were indeed not private, but VA records.  However, there is no indication that the RO has followed up on this response or taken any further action to obtain the records.

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the Board is not able to proceed with the appeal without the benefit of having the entire record available for review.  Additionally, the most recent VA treatment records in the claims file are dated December 2015.  Therefore, the RO should also obtain any updated VA treatment records dated from December 2015 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file any outstanding treatment records for the Veteran from the VAMC in Dallas, Texas, and all associated outpatient clinics, dated from January 1980 to June 1988; and VAMCs in Cheyenne, Wyoming and Denver, Colorado, , and all associated outpatient clinics, dated from June 1988 to the present.

All actions to obtain the requested records should be documented in the claims file.  If any records cannot be located or no such records exist, the Veteran should be notified, and a memorandum of unavailability should be placed in the claims file.

2.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

